Order, Supreme Court, New York County (Richard D. Carruthers, J.), entered on or about January 20, 2010, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court correctly applied the presumptive override for a prior felony sex crime conviction. Additionally, the court providently exercised its discretion in declining to grant a downward departure. We note that defendant was arrested for fondling his most recent victim while he was on parole for a prior conviction for sexual abuse in the first degree. Additionally, defendant was on his way to his sex offender treatment when he assaulted this victim. As in People v Corian (77 AD3d 590 [2010], lv denied 16 NY3d 705 [2011]), this defendant “has demonstrated an extremely high risk of recidivism, and his argument that the type of misconduct in which he habitually engages is not of a type to warrant a level three designation is unpersuasive.” Concur — Saxe, J.P, Sweeny, Catterson, Renwick and Manzanet-Daniels, JJ.